Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162487 & (19)                                                                                             Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  TRANIQUE BARNES,                                                                                     Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 162487
                                                                   COA: 354307
                                                                   Wayne CC: 19-010774-NI
  PATRICIA SPIERLING,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the December 9, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2021
         a0323
                                                                              Clerk